Opinion filed January 16, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00141-CR
                                     __________

              JOHN EDWARD WASHINGTON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 18-4903


                      MEMORANDUM OPINION
      After a jury was selected, Appellant, John Edward Washington, pleaded guilty
to possession of a controlled substance in the amount of four grams or more but less
than 200 grams and pleaded true to the State’s enhancement allegation. The jury
followed the trial court’s instructions and found Appellant guilty of the charge,
found the alleged enhancement true, and assessed punishment at confinement for
sixty years. The trial court sentenced Appellant accordingly. We affirm the trial
court’s judgment.
          Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
          Appellant subsequently filed a response to counsel’s Anders brief. We have
reviewed Appellant’s response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist.1


          1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.


                                                    2
         We grant counsel’s motion to withdraw, and affirm the judgment of the trial
court.


                                                                   PER CURIAM


January 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      3